Citation Nr: 1138238	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  07-21 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent for the service-connected urticaria.

2.  Entitlement to a compensable rating for asbestos-related pleural disease, prior to August 13, 2010.

3.  Entitlement to an increased rating for asbestos-related pleural disease, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1944 to June 1946. 

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Regional Office (RO) in Boston, Massachusetts.  

In a July 2006 rating decision, the RO continued a noncompensable evaluation for service-connected urticaria.  In July 2007, the RO increased the rating to 30 percent effective February 8, 2006.  In an April 2008 rating decision, the RO denied entitlement to a compensable rating for asbestos-related pleural disease.  

In a July 2011 rating decision, the RO increased the evaluation of the Veteran's asbestos-related pleural disease to 30 percent, effective August 13, 2010.

A statement was received from the Veteran in August 2011 without a waiver of AOJ initial review.  This statement is essentially duplicative of evidence already of record, thus a remand is not necessary.  See 38 C.F.R. § 20.1304 (2010).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran's claim for higher ratings for his asbestos-related pleural disease is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the appeal, the Veteran's service-connected urticaria has manifested with recurrent debilitating episodes occurring at least four times during the past 12-month period; he has not required intermittent systemic immunosuppressive therapy for control.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for urticaria have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.118, Diagnostic Code (DC) 7825 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in a letter sent in March 2006 prior to the initial adjudication of the Veteran's claim.  This letter also provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disability under consideration, pursuant to the recent holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and VA treatment records have been obtained and he has been provided with VA examinations in connection with his present claim.  The Veteran has not indicated there are any additional records that VA should seek to obtain on his behalf.  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his increased rating claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ did not note the bases of the prior determinations or the elements that were lacking to substantiate the increased rating claim.  The VLJ asked specific questions, however, directed at identifying whether the Veteran had symptoms meeting the schedular criteria for a higher rating.  The VLJ did not specifically seek to identify any pertinent evidence not currently associated with the claims.  This was not necessary, however, because the Veteran volunteered his treatment history and his recent symptoms.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

Although the Board finds that the Veteran was not prejudiced by any the above, effective August 23, 2011, VA amended its hearing regulations to clarify that the provisions regarding hearings before the agency of original jurisdiction do not apply to hearings before the Board.  See 76 Fed. Reg. 52572 (Aug. 23, 2011). 

Finally, this case was remanded by the Board in July 2010.  The Board directed the RO to obtain outstanding VA medical records and to obtain an addendum from the March 2006 VA examiner.  The RO complied with the Board's remand instructions, but only as it relates to the issue of an increased rating for urticaria.  As such, he will not be prejudiced by a decision on the merits of that claim.  The Board finds there was noncompliance with the remand instructions with respect to an increased rating for the asbestos-related pleural disease.  Accordingly, that issue will be addressed in the remand section.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Increased Rating

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  Where, as here, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Thus, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected urticaria is currently rated as 30 percent disabling, pursuant to 38 C.F.R. § 4.118, DC 7825.  He seeks a higher rating.

Under DC 7825, recurrent episodes of urticaria occurring at least four times during the past 12-month period, and; responding to treatment with antihistamines or other sympathomimetics, warrants a 10 percent evaluation.  A 30 percent rating is warranted where there are recurrent debilitating episodes occurring at least four times during the past 12-month period, requiring intermittent systemic immunosuppressive therapy for control.  A maximum 60 percent evaluation is warranted where there are recurrent debilitating episodes occurring at least four times during the past 12-month period despite continuous immunosuppressive therapy.   

VA outpatient treatment records include the Veteran's list of VA-prescribed medications as of June 2005.  This list shows, in pertinent part, that the Veteran had been using Triamcinolone ointment, Loratadine tabs 10 milligrams (mg) daily; and Camphor lotion.  A June 2005 clinical note shows the Veteran complained of having episodic skin lesions.  He was diagnosed with chronic dermatitis.  When seen in July 2005, the Veteran complained of intense itching.  He stated that he was told he may have Grover's disease.  On physical examination he had few scattered pink 2 millimeter (mm) papules on his trunk.  The physician noted that his condition looked like Grover's disease, but also resembled scabies.  The Veteran's general medical problem list also included urticaria as a diagnosis.  The Veteran was noted to use Triamcinolone with relief.  

A January 2006 treatment note shows the Veteran complained of sores all over his body.  He was using Triamcinolone and Sarna lotion. A physical examination of his skin revealed a few 2-3 mm pink papules, but it was otherwise clear.  The clinical assessment was dermatitis probably related to Grover's.  He was given Atarax Hydroxyzine (an antihistamine) and Lachydrin (topical ointment/lotion).  Another January 2006 note shows the same complaint, with objective findings on the right upper arm of 3 mm slightly erythematous papules, two of which were excoriated.  The physician indicated that there were no distinct lesions suggestive of Grover's disease.  A biopsy performed on the left upper arm in January 2006 revealed dermatitis.  A February 2006 note shows a complaint of severe itching.  Physical examination revealed mild xerosis, but was otherwise within normal limits.  There also were erythematous papules on the Veteran's back and arms.  Another February 2006 note shows that the Veteran's urticaria was not responding to topical steroids or antihistamines.

The Veteran underwent a VA examination in March 2006.  His claims file was reviewed by the examiner.  The examiner indicated that there was a history of urticaria but no clear documentation of diagnosis and treatment in the records.  The examiner noted that the Veteran had been seen and diagnosed with dermatitis.  His treatment since January 2006 had consisted of Altrex 25 mg. four times a day, Sarna lotion alternating with Triamcinolone 0.1 percent cream, also alternation with Lac-Hydrin lotion to be applied only on dry skin.  The course had been chronic with mild improvement with treatment.  Physical examination showed the Veteran's back had a scattered few patches of dry erythematous scaly rash with two lesions and there were two to three lesions on the upper extremities.  On the lower extremities, there were diffuse patches of rash with erythematous papulosquamous on his shins of the tibia bilaterally and his ankles.  There was no excoriation, no crusting, no deep skin infection, or secondary infection.  The diagnosis was dermatitis.  The assessment of dermatitis was noted to have been confirmed by biopsy on the left arm in January 2006.  The examiner noted that the course of treatment had been chronic with mild improvement.  There was no functional impairment, no deep skin infection and no oozing or crusting.  The second diagnosis provided by the examiner was history of hives and urticaria with no clear documentation and not seen during the examination.  The examiner indicated that as stated by the Veteran, he has had hives with extensive sores and itching that started in service involving his entire torso.  The examiner stated that this is not seen during examination and thus is hard to assess and evaluate.

An April 2006 VA outpatient treatment note from the allergy clinic shows a diagnosis of chronic urticaria and papular dermatitis of uncertain etiology, based upon the Veteran's history of itchy skin since 1946 and recurrent raised erythematous lesions over his trunk and extremities.  Additional VA treatment records from April to October 2006 continue to show complaints of chronic pruritis with findings of chronic urticaria, xerosis, and dermatitis.  The Veteran was using the same medications as noted previously, without relief. 

The Veteran's September 2006 Notice of Disagreement included a list of medications used to treat his condition and revealed various topical ointments, creams, and lotions, and oral medications such as Ibuprofen and Loratadine.  

Treatment records from 2006 to 2010 show continued treatment for dermatitis and chronic urticaria.  An October 2006 VA dermatology note shows that the Veteran's urticaria was not responding to topical steroids or antihistamines.  A September 2009 treatment record shows that he had a superficial tear of the skin on his right forearm, with no swelling, infection, or active bleeding, after contact with a metal fence.

At a hearing in July 2010, the Veteran testified that his skin was like tissue and if he bumped into anything his skin would break open and bleed.  He stated that he used patches to cover his skin.  He reported that on a weekly basis he will accidentally bump into something and his skin will bleed.  He also testified that he used immunosuppressive drugs for the urticaria and that he has approximately five to six debilitating episodes of urticaria per year. 

In June 2011, an addendum opinion was received from the VA examiner that evaluated the Veteran at the March 2006 VA examination.  The examiner stated that the 2006 skin examination revealed no use of systemic immunosuppressive agents.  Topical steroids were prescribed for local use only.  The examiner stated further that his urticaria was a historical diagnosis, as it has not been noted in recent examinations or in the examination of 2006.  He also noted that the Veteran has not been on any chronic immunosuppressive medications for this condition.

VA treatment records from May 2010 to July 2011 do not reflect treatment for urticaria.  VA outpatient medication lists show that the Veteran continued to use Triamcinolone, Loratadine, and was also prescribed Flurandrenolide (a protective tape for the skin), Capsaicin .25 percent cream for localized pain, salicylic acid 40 percent, Absorbase ointment, and Ammonium lactate 12 percent lotion.  

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the Veteran's dermatitis is appropriately evaluated as 30 percent disabling.  A 60 percent rating requires recurrent debilitating episodes occurring at least four times during the past 12-month period despite continuous immunosuppressive therapy.  Here, although the Veteran has had at least four recurrent debilitating episodes of urticaria throughout the appeal, the evidence clearly shows that he has not been prescribed any immunosuppressive therapy for treatment of this condition.  The service-connected urticaria has primarily been treated with topical ointments and antihistamines.  The March 2006 VA examiner confirmed this in his June 2011 opinion.  

The Board notes further that the criteria required for even a 30 percent rating have not been met as the Veteran's urticaria treatment over the course of the appeal has not included use of any immunosuppressive therapy.  However, the RO properly noted that the Veteran's urticiaria has not been responsive to treatment with antihistamines and other sympathomimetics, and thus determined that the condition more nearly approximated the criteria for the higher 30 percent evaluation, as opposed to the lower 10 percent rating.  See 38 C.F.R. § 4.7.  As it is clear that the Veteran has not required continuous immunosuppressive therapy, as required for the maximum 60 percent rating under DC 7825, he is not entitled to that rating.  A 30 percent rating, and no more, is appropriate for the entire appeal period.  The Board has considered whether other diagnostic codes are applicable as the evidence clearly shows that he also has dermatitis; however, the Veteran's skin disability and the manifestations of this disability are specifically contemplated in DC 7825.  This disability has not been shown to involve any factors that warrant evaluation under any other provision of VA's rating schedule. 

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's urticaria disability.  The Veteran's service-connected urticaria disability is productive of discomfort and recurrent debilitating episodes occurring at least four times a year without the need for immunosuppressive therapy.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's urticaria disability and referral for consideration of extraschedular rating is not warranted. 

Finally, the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009) held that every claim for a higher rating includes a claim for a total disability based on individual unemployability (TDIU) where the Veteran claims that his service-connected disabilities prevents him from working.  In this case, the Veteran has not claimed that his service-connected urticaria disability prevents him from working, and the evidence does not reflect the same.  Thus, a claim for TDIU has not been raised in this decision.


ORDER

A rating in excess of 30 percent for urticaria is denied.


REMAND

The Veteran seeks a higher rating for his service-connected asbestos-related pleural disease.  The Board remanded the claim in July 2010 with instructions to afford the Veteran a new VA examination that included pulmonary function testing (PFT).  The Board specified that the study was to contain the full range of results necessary to rate the disability under the applicable diagnostic criteria (FEV-1, FVC, FEV- 1/FVC, DLCO (SB), maximum exercise capacity, and maximum oxygen consumption with cardio-respiratory limitation.  The Veteran underwent a VA respiratory examination in October 2010; however, the VA examiner did not perform a new PFT study as requested.  Rather, he cited to an earlier study performed in August 2010.  The August 2010 study does not contain the information requested by the Board in its July 2010 remand, namely, findings of the Veteran's maximum exercise capacity, and maximum oxygen consumption with cardio-respiratory limitation.  Indeed, in a September 2011 Informal Hearing Presentation, the Veteran's representative noted that these tests had not been performed and that the failure to secure these results constituted noncompliance with the July 2010 remand instructions.  The Board thus has no discretion and has to remand this matter for another VA respiratory examination.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see also Hayes v. Brown, 9 Vet. App. 67, 73 (1996); 38 C.F.R. § 4.2 (Where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain all records of VA treatment for the asbestos related pleural disease dated from May 2010 to present.  These should be incorporated into the Veteran's claims file.

2.  Contact the Veteran and request that he identify any private medical providers that may have records relevant to his claim that are not already of record.  After securing any necessary authorization, obtain the records.  All efforts should be documented and incorporated into the claims file, and the Veteran should be notified of any negative responses so that he may provide the records.  

3.  Then, notify the Veteran that he may submit lay statements from himself, as well as from individuals who have first-hand knowledge of his symptoms of respiratory impairment.  He should be provided an appropriate amount of time to submit this lay evidence.

4.  Schedule the Veteran for a VA examination to determine the current severity of the service-connected asbestos related pleural disease.  The Veteran must be afforded the opportunity to have his representative accompany him to the examination.  The claims folder must be made available to the examiner for review in connection with the examination.  

All necessary tests and studies should be performed, including pulmonary function tests.  It is essential that the pulmonary function study contain the full range of results necessary to rate the disability under the diagnostic criteria (FEV-1, FVC, FEV- 1/FVC, DLCO (SB), and also the maximum exercise capacity, and maximum oxygen consumption with cardio-respiratory limitation).  

The examiner should specifically indicate whether the Veteran has cor pulmonale (right heart failure), right ventricular hypertrophy, pulmonary hypertension (shown by Echo or cardiac catheterization), episode(s) of acute respiratory failure, requires outpatient oxygen therapy, and the maximum exercise capacity as measured by oxygen consumption with cardiac or respiratory limitation.  

In the event that examiner is of the opinion that DLCO and/or oxygen testing is either "not needed" or "not useful" he or she should clearly so state, and, provide a statement as to why (e.g., there are decreased lung volumes that would not yield valid test results).  The examiner should provide a complete rationale for any opinion provided.  

5.  Then, readjudicate the claim.  The Veteran must be furnished a Supplemental Statement of the Case and given a reasonable period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


